In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Queens County (Flug, J.), dated November 29, 2000, which, after a hearing, denied his motion to set aside any presumption of paternity of the subject child, and to direct the wife and the child to submit to an HLA blood grouping and/or DNA test for the purpose of determining the paternity of the child.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the husband’s application for HLA and/or DNA tests. Under the circumstances of this case, the husband should be estopped from denying paternity. The Supreme Court’s findings, which were based upon a firsthand assessment of the witnesses, are entitled to great deference on appeal (see Vito L. v Filomena L., 172 AD2d 648 [1991]). The Supreme Court’s resolution of issues as to the witnesses’s credibility is supported by the record and we decline to disturb its findings. H. Miller, J.P., Luciano, Schmidt and Townes, JJ., concur.